Bond, J.
This is an attachment suit for the price of goods sold to defendant. The grounds for attachment are those provided in subdivisions 7, .8, 9 and 10 of section 521 of the attachment laws. Issue was taken by pleas in abatement and a verdict and judgment thereon rendered for defendant. Plaintiff recovered on the merits and appealed from the adverse finding on the pleas in abatement.
This cause was heretofore submitted to this court and a judgment rendered reversing and remanding it for the reason that upon the record then before us it appeared that the trial court in an otherwise apt instruction, used the term “and” instead of the word “or.” Upon motion for rehearing it was alleged that the record before us was incorrect in the substitution of these terms. That motion being sustained we caused the original paper containing the instruction in question *270used and on file in the circuit court to be certified to this court. It appears from this paper that the instruction was properly phrased and did not in fact contain the word “and” where the word “or” should have been. ‘ The verdict on the pleas in abatement was against plaintiff, on whom the burden of proof rested, besides the evidence on that issue was conflicting. Having ruled on the former consideration of this case that there was no error in the remainder of the instructions given and refused on the trial, we can not now disturb the judgment on the pleas in abatement. It will therefore be affirmed.
All concur.